     Case 4:17-cr-00403-MWB Document 180 Filed 09/03/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   No. 4:17-CR-00403

     v.                                     (Chief Judge Brann)

RAYMOND KRAYNAK,

          Defendant.

                               ORDER

                          SEPTEMBER 3, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    The Government’s motion to exclude the expert testimony of Dr.

          Skolly-Danziger (Doc. 164) is GRANTED; and

    2.    Dr. Skolly-Danziger’s expert opinion is EXCLUDED from admission

          at trial.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      Chief United States District Judge
